United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2337
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Cruze Anthony White

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                     for the District of Minnesota - St. Paul
                                 ____________

                            Submitted: April 15, 2019
                               Filed: July 8, 2019
                                 [Unpublished]
                                 ____________

Before SHEPHERD, MELLOY, and GRASZ, Circuit Judges.
                          ____________

MELLOY, Circuit Judge.

      Defendant Cruze White appeals his 24-month prison sentence. In 2017, after
serving a term of imprisonment for voluntary manslaughter, he began a three-year
term of supervised release. While on supervised release, he repeatedly violated
multiple conditions of his release. For instance, he cut off a GPS ankle bracelet,
absconded from multiple residential placement facilities, failed to comply with
remote alcohol monitoring, consumed alcohol, and used illegal drugs. The district
court,1 after previously modifying White’s conditions of release several times to “get
Mr. White back on a straight path,” determined that supervision was not working and,
therefore, sentenced him to the statutory-maximum term of imprisonment. See 18
U.S.C. § 3583(e)(3). White argues that the district court committed reversible error
by “improperly weighing the 18 U.S.C. §3553(a) factors and inadequately explaining
the basis of its sentence.” He also argues that his sentence is substantively
unreasonable. Having reviewed the record, we see no merit to White’s arguments.
The district court committed no significant procedural error, and the sentence
imposed is substantively reasonable. See Gall v. United States, 552 U.S. 38, 51
(2007) (setting forth the standard for reviewing sentencing decision). We therefore
affirm the judgment of the district court. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable John R. Tunheim, Chief Judge, United States District Court for
the District of Minnesota.

                                         -2-